

117 S1226 ES: To designate the United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, as the “Sylvia H. Rambo United States Courthouse”, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 1226IN THE SENATE OF THE UNITED STATESAN ACTTo designate the United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, as the Sylvia H. Rambo United States Courthouse, and for other purposes.1.Sylvia H. Rambo United States Courthouse(a)DesignationThe United States courthouse located at 1501 North 6th Street in Harrisburg, Pennsylvania, shall be known and designated as the Sylvia H. Rambo United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Sylvia H. Rambo United States Courthouse.Passed the Senate October 7, 2021.Secretary